Citation Nr: 1520694	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  11-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for sleep disturbance secondary to tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1956.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision of the Huntington, West Virginia RO, which denied service connection for hearing loss, tinnitus, sleep disturbance due to tinnitus, and an unknown disability due to asbestos exposure.  Jurisdiction of these matters was subsequently transferred as noted on the title page.  

In August 2010, the Veteran filed a notice of disagreement (NOD) with the November 2009 decision.  The RO issued a statement of the case in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

The Board notes that the Veteran's August 2010 NOD addressed the issues listed on the title page, as well as his claim for service connection for an unknown disability due to asbestos exposure.  However, in the August 2011 substantive appeal, the Veteran expressly noted he was perfecting an appeal with respect to just those issues listed on the title page.  Thus, his claim for service connection for an unknown disability is considered withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board's disposition on the claim for service connection for tinnitus is set forth below.  The remaining claims for service connection for hearing loss and sleep disturbance due to tinnitus are addressed in the remand following the order.  These matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for tinnitus have been accomplished.  

2.  The Veteran has credibly asserted experiencing in-service noise exposure, and that he began experiencing tinnitus during service associated with such exposure, and that it has continued to the present.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished.  

The Veteran contends that his tinnitus is a result of noise exposure in service due to his work as a gun captain aboard a ship during the Korean War.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Court of Appeal for Veterans Claims (Court) recently held that tinnitus is an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 2015 WL 510609 (Feb. 9, 2015).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit recently held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the present case, the Veteran reported in a July 2009 statement that he was exposed to loud noise in service and had constant and extreme ringing in his ears as a result.  He reported that he served aboard a destroyer and worked as a gun captain.  An October 2009 VA examiner noted the Veteran's report that he had constant tinnitus for the past six to eight years, which had gradual onset.  In his August 2011 substantive appeal, the Veteran clarified that his tinnitus had its gradual onset dating from his active duty service, and that he had indicated to the examiner that the problem had become constant over the prior six to eight years.  

First addressing the question of in-service injury (here, noise exposure), the Board points out that the Veteran's service personnel records reference his service aboard the USS Zellars, which was attached to the United States Naval Forces in the Eastern Atlantic and Mediterranean.  Additionally, his service personnel records note training as a gunner's mate.  As such, although there is no specific incident of acoustic trauma documented in the Veteran's service records, the Board accepts his assertions of in-service noise exposure as consistent with the circumstances of his service.  

The Board further notes that the Veteran is competent to diagnosis tinnitus (ringing of the ears) on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Therefore, given the Veteran's assertions that he currently experiences tinnitus, which is documented in the report of the October 2009 VA examination, the Board finds there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  Here, as there is nothing to directly contradict the Veteran's assertions that his tinnitus began in service, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no contemporaneous evidence of tinnitus during service, there is competent, credible lay evidence indicating that tinnitus first manifested during the Veteran's military service.  

As noted, the Veteran was afforded an October 2009 VA examination to obtain a competent opinion as to whether he currently has tinnitus related to his military service.  During that examination, the Veteran reported that his tinnitus began "6 or 8 years ago/gradual onset."  The examiner opined that the Veteran's tinnitus is not related to military noise exposure.  The examiner based this opinion on the Veteran's statement regarding tinnitus beginning six to eight years prior, approximately 45 years after his military discharge.  The examiner did not discuss the fact that the Veteran noted a gradual onset of his tinnitus and that other evidence of record reported tinnitus while the Veteran was in service, which the Veteran is competent to report.  

While the Board has considered the opinion of the October 2009 VA examiner, the Board finds that such opinion is not persuasive.  As noted, the examiner did not address the Veteran's contentions as to experiencing occasional tinnitus in service and continuing thereafter.  It also appears that the examiner's conclusion may have been based on a misunderstanding of the Veteran's history pertaining to tinnitus, which he has since clarified.  These factors diminish the probative value of the opinion.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value.)  

The Board acknowledges that no competent professional has specifically related the Veteran's current tinnitus to his military service, to include his alleged noise ; however, such an opinion is not necessarily needed with respect to tinnitus.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) that may be service connected based on continuity of symptomatology, which the Veteran has demonstrated.  Additionally, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.  

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt on the elements of his claim in his favor, the Board finds that the criteria for service connection for tinnitus are met.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

The Veteran contends that he currently has hearing loss as a result of noise exposure during service while working as a gun captain aboard a ship.  

The Veteran's service treatment records include an October 1952 entrance examination revealing normal hearing according to a whisper test.  Additionally the Veteran's November 1956 separation examination also includes a normal whisper test.  

In connection with the current claim for service connection, on October 2009 VA examination, audiometric testing revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
20
65
75
LEFT
5
10
20
65
70

The December 2010 testing results demonstrate hearing loss to the extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  As such, the currently claimed disability is established.  The Board also notes that the Veteran's service personnel records, as discussed above, indicate the Veteran served on the USS Zellars, which was attached to the United States Naval Forces in the Eastern Atlantic and Mediterranean.  Additionally, his service personnel records note training as a gunner's mate.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with the circumstances of his service.  This evidence establishes an in-service injury.  Thus, the remaining question is whether there exists a medical nexus between the current hearing loss disability and the Veteran's in-service noise exposure.  

The October 2009 VA examiner noted that an opinion could not be provided without resorting to mere speculation.  This was based on the lack of audiometric test results in the Veteran's service treatment records and the presence of noise exposure before, during and after the military.  The examiner noted there was no way to discern when the Veteran acquired hearing loss.  

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  

In rendering his opinion, the examiner did not address the Veteran's statements with respect to not wearing hearing protection in service and the fact that his hearing was normal upon entry into service.  Thus, the Board finds that the October 2009 VA examiner did not fully consider all pertinent evidence of record in noting that no opinion could be offered.  In this regard, the Board points out that the Court has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.  

In this case, the October 2009 VA examiner does not identify with precision the exact facts which cannot be ascertained from the record, the presence of which would permit her to formulate an opinion as to the etiology of the Veteran's hearing loss.  As such, the Board finds that the opinion is inadequate.  See 38 C.F.R. § 3.159(c)(4) (2014).  

Under the circumstances noted above, the Board finds that the medical evidence currently of records is inadequate with respect to the Veteran's hearing loss claim and that further opinion is needed to resolve such claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for service connection for sleep disturbance secondary to tinnitus, the Board notes that further evidence is necessary in light of the Board's grant of the Veteran's tinnitus claim herein.  In this regard, the Veteran reports that he is unable to sleep due to the constant ringing in his ears.  

Given the Veteran's complaints of sleeping issues as well as the grant of his tinnitus claim herein, the Board finds that a medical opinion is needed to resolve the claim for service connection for sleep disturbance secondary to tinnitus.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon, supra.  

Therefore, the AOJ should arrange for the Veteran to undergo VA examinations, by appropriate medical professionals, in connection with his hearing loss and sleep disturbance claims.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the requested examinations, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination by an appropriate professional (physician or audiologist).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is the result of his military service, to particularly include his noise exposure while serving aboard the USS Zellars.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay, medical and other objective evidence.  

All examination findings/testing results, if any, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his claimed sleep disturbances.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran has a chronic sleep disability underlying his complaints of sleep disturbances due to tinnitus.  

If so, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability (a) was caused or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected tinnitus.  If aggravation is found, the examiner must attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinion, the examiner must consider and discuss the Veteran's documented medical history along with his lay assertions.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


